Citation Nr: 1130167	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for a low back disability.




ATTORNEY FOR THE BOARD

P. Childers, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from August 1984 to February 1992 and active duty with the Army Reserve from March 1996 to April 1997 and from February 2003 to December 2004. 


This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for a low back disability due to back injuries in service. 

The service treatment records show that in March 1987 the Veteran complained of low back pain and the assessment was muscle spasm, in May 1987 the Veteran complained of a low back injury and the assessment was back strain, in December 1987 the Veteran complained of low back pain over a period of eight months and the assessment was mechanical low back pain, in October 1989 a 70 pound desk fell on the Veteran's lower back and the assessment was muscle contusion of the lower back. 







After the RO's rating decision in November 2009, denying the claim, in part, on the grounds that there was no evidence of a current low back disability, and the issuance of the statement of the case in March 2010, the Veteran submitted additional evidence to the RO before the record was transferred to the Board, consisting of private records in July 2004, documenting lumbar discogenic syndrome by MRI.

Under 38 C.F.R. § 19.31, the RO will issue a supplemental statement of the case of the case additional pertinent evidence is received after the statement of the case has been issued and before the appellate record is transferred to the Board. 

As the additional evidence pertains to the reason the claim was denied, the evidence is pertinent and procedural due process requires further development.  Accordingly, the case is REMANDED for the following action:

Consider the additional evidence received after the issuance of the statement of the case and determine whether a VA medical examination and medical opinion is needed to decide the claim and, if so, develop the claim accordingly.

Whether the case requires additional development or not, adjudicate the claim.  If the decision remains adverse, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


